Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 01/12/2022.

Allowable Subject Matter
Claims  1-11, 12-15, 17-19, 21, 23  are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ repeat a subset of the transmissions in the first service, adjust a second OLC for the second service before the second service becomes active, based on feedback signaling from the receiving node for said repeated subset of transmissions, by increasing the second OLC with a second adding value .DELTA.OLC+2 when an ACK is received and reducing the second OLC with a second reducing value .DELTA.OLC-2 when a NACK is received, perform a second link adaptation (LA2) of the radio channel for transmissions in the second service based on said actual SNR and the adjusted second OLC, and perform transmissions in the second service over the radio channel using the second link adaptation, once the second service becomes active” and in combination with other limitations recited as specified in claim 1.

.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412